704 N.W.2d 710 (2005)
474 Mich. 882-84
JAMES v. AUTO LAB DIAGNOSTICS & TUNE UP CENTERS.
No. 128355.
Supreme Court of Michigan.
October 14, 2005.
Application for leave to appeal.
SC: 128355, COA: 257993.
On order of the Court, the application for leave to appeal the February 22, 2005 order of the Court of Appeals is considered and, pursuant to MCR *711 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.